DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed “in response to a centrifugal force” is not clearly explained in the specification.  Claim 7 is being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matlock (2,426,365).
Re: claim 1, Matlock shows a drivetrain for a vehicle, as in the present invention, comprising: 
an axle differential 21;
a drive motor 2 configured to drive the axle differential; and
a friction brake 13 positioned in a transmission path between the drive motor and the axle differential, and configured to generate an adjustable braking torque that acts within the drivetrain.
Re: claim 2, Matlock shows a transmission 12 positioned downstream of the drive motor, wherein the friction brake is positioned either upstream or downstream of the transmission.
Re: claim 4, Matlock shows the drive motor 2 is an internal combustion engine.
Re: claim 5, Matlock shows the friction brake is adjustable between (i) a functional position that enables a maximum braking torque and (ii) a reduction position that enables a reduced braking torque or no braking torque.

Re: claim 8, Matlock shows (i) the drivetrain further comprises an actuator 6 operable to adjust a level of the braking torque generated by the friction brake; or (ii) the friction brake is configured such that the level of the braking torque generated by the friction brake is manually adjustable by pedal 7.
Re: claim 10, Matlock shows the friction brake 13 includes a separate friction brake housing.
Re: claim 11, Matlock shows a vehicle, as in the present invention, comprising: 
a drivetrain, including: 
an axle differential 21;
a drive motor 2 configured to drive the axle differential; and
a friction brake 13 positioned in a transmission path between the drive motor and the axle differential, and configured to generate an adjustable braking torque that acts within the drivetrain.
Re: claim 12, Matlock shows wheel brakes 4 positioned in the drivetrain in addition to the friction brake.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock (2,426,365) in view of Goetting (8,857,272).
Re: claim 3, Matlock’s drivetrain, as rejected above, lacks an electric motor.  Goetting is cited to teach a drive motor 1 to be an electric motor.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the drivetrain of Matlock in a hybrid vehicle comprising an electric motor such as taught by Goetting in order to take advantage of the drivetrain brake.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock (2,426,365) in view of Manaki (4,456,100).
Re: claim 7, Matlock employed a hydraulic brake while the claim requires a brake responsive to a centrifugal force.  Manaki is cited to teach a band brake that is configured to move between the functional position and the reduced position in response to a centrifugal force.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drivetrain of Matlock to include a band brake such as taught by Manaki in order to provide a separate brake in case of a failure in the hydraulic system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock (2,426,365) in view of Morandi (WO 2017/050885).
Re: claim 9, Matlock’s drivetrain, as rejected above, lacks a teaching to use the brake 13 as a parking brake.  Morandi is cited to teach the concept of using a drivetrain brake 22, 23 as a parking brake, see page 2, lines 3-8.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drivetrain of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alasmari, Shimizu, Dayton, Morandi and Larsson are cited for other brake and drivetrain systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657